DETAILED ACTION
	This Office Action is in response to Applicant’s arguments and amendments submitted on June 25, 2021 during Telephonic Interview.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Suh (Reg. No. 48,187) on June 25, 2021.
 
The application has been amended as follows:
Please amend claim 1 as followed:
A non-transitory computer-readable storage medium including instructions that, when executed by one or more processors, configure the one or more processors to retrieve information by performing the steps of:
detecting speech;
detecting a first neural activity of a user via one or more neural sensors that measure neural activity of one or more brain regions of the user;

in response to determining that the user is thinking the key thought, generating a search query based on the speech occurring during a predetermined time period prior to determining that the user is thinking the key thought;
receiving information based on the search query; and
transmitting the information to one or more output devices.

Please amend claim 14 as followed:
A method for providing information based on neural activity, the method comprising:
detecting speech;
detecting a first neural activity of a user via one or more neural sensors that measure neural activity of one or more brain regions of the user;
determining, via a neural analysis application, that the user is thinking a key thought based on the detected first neural activity, wherein the neural analysis application analyzes the first neural activity to determine that the first neural activity is associated with the user thinking the key thought, 
in response to determining that the user is thinking the key thought, generating a search query based on the speech occurring during a predetermined time period prior to determining that the user is thinking the key thought;
receiving information based on the search query; and
transmitting the information to an output device that privately outputs information to the user.

Please amend claim 17 as followed:
A system, comprising:
a neural sensor included in a head-worn assembly; and
a processor coupled to the neural sensor and configured to:
detect speech;
detect a first neural activity of a user via the neural sensor that measures neural activity of one or more brain regions of the user;
determine, via a neural analysis application, that the user is thinking a key thought based on the detected first neural activity, wherein the neural analysis application analyzes the first neural activity to determine that the first neural activity is associated with the user thinking the key thought, wherein the neural analysis application is configured to differentiate the first neural activity from other neural activity of the user; 
during a predetermined time period prior to determining that the user is thinking the key thought;
receive information based on the search query; and
transmit the information to an output device.

Examiner’s Remarks regarding Allowable Subject Matter
Claims 1-3 and 5-20.
The following is an examiner’s statement of reasons for allowance:
Examiner considers applicant’s amendments and arguments above in remarks regarding independent claims 1, 14 and 17 are persuasive. Examiner believes specifically invention to provide immediate access to a great deal of specific information on virtually any subject, taking advantage of such access in real-time and without disrupting an ongoing conversation. Examiner believes the limitation of “detecting speech;
detecting a first neural activity of a user via one or more neural sensors that measure neural activity of one or more brain regions of the user;
determining, via a neural analysis application, that the user is thinking a key thought based on the detected first neural activity, wherein the neural analysis application analyzes the first neural activity to determine that the first neural activity is associated with the user thinking the key thought, wherein the neural analysis application is configured to differentiate the first neural activity from other neural activity of the user; 
in response to determining that the user is thinking the key thought, generating a search query based on the speech occurring during a predetermined time period prior to determining that the user is thinking the key thought;
receiving information based on the search query; and
transmitting the information to one or more output devices" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 in view of USPTO published guidelines on January 7, 2019.

As maintained by the Examiner, the combination of elements as currently amendment in claims 1, 14 and 17 is not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, detecting speech;

determining, via a neural analysis application, that the user is thinking a key thought based on the detected first neural activity, wherein the neural analysis application analyzes the first neural activity to determine that the first neural activity is associated with the user thinking the key thought, wherein the neural analysis application is configured to differentiate the first neural activity from other neural activity of the user; 
in response to determining that the user is thinking the key thought, generating a search query based on the speech occurring during a predetermined time period prior to determining that the user is thinking the key thought;
receiving information based on the search query; and
transmitting the information to one or more output devices.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159